DETAILED ACTION
The instant application having Application No. 16/549,439 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 1/14/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gattani (US 2016/0352619).

Regarding Claim 11, Gattani teaches one or more processors configurable to execute instructions stored in non-transitory computer readable storage media (“the invention relates to a non-transitory computer readable medium including instructions that enable a network device to write a route for a destination IP prefix to the forwarding information base (FIB), and after writing the route, obtain a set of routes and write the set of routes to a routing information base (RIB)” – See [0003]; “(e.g., functionality to implement methods shown in FIGS. 3-4) and may be executed on a processor (not shown)” – See [0023]), the instructions comprising:
receiving a data packet comprising a label, the label comprising a networking prefix and identifying the networking prefix (“Incoming packets may be received by the network device (200) via the ports” – See [0024]; “Turning to FIG. 5, in Step 500, the network device obtains a route for a destination IP prefix” – See [0050]; A destination IP prefix is identified in a received packet);
identifying an assigned equal-cost multipath (ECMP) group associated with the networking prefix based on a prefix table (“candidate ECMP routes are identified separately for each destination IP prefix. In one embodiment of the invention, routes with the lowest cost (or any other metric being used for best path selection) per destination IP prefix are selected, as previously described with reference to FIG. 5” – See [0053]; A group of candidate ECMP routes is identified based on the destination IP prefix from the RIB/prefix table); and
forwarding the data packet to a leaf node within the assigned ECMP group (“the network device performs the ECMP processing that may prepare the network device for using ECMP routes for forwarding an incoming data packet, received by the network device, toward the packet's destination via an ECMP route” – See [0041]; “In the example network shown in FIG. 1 this communication requires packets issued from computing device A (102A) to pass through at least leaf network device A (108A) and the border leaf network device (110)” – See [0030]; The packet is forwarded toward the destination via the ECMP route through at least one leaf node).

Regarding Claim 13, Gattani teaches the one or more processors of Claim 11.  Gattani further teaches that the instructions further comprise storing a label table comprising an indication of one or more ECMP groups associated with a spine node in a leaf-spine network topology (“Assuming that the data center network (100) in the example shown in FIG. 1 includes 32 spine network devices (114A-114N) and that leaf network device A (108A) is directly connected to each of the 32 spine network devices, 32 redundant paths exist between the leaf network device (108A) and the border leaf network device (110). Embodiments of the invention may be used to efficiently create an ECMP group that includes the 32 paths” – See [0030]; An ECMP group is associated with a spine node 114).

Regarding Claim 15, Gattani teaches the one or more processors of Claim 11.  Gattani further teaches that the instructions are implemented by a spine node within a two-layer leaf-spine network topology comprising a plurality of leaf nodes, wherein the spine node is in communication with each of the plurality of leaf nodes (“FIG. 1 shows a network that includes network devices in accordance with one or more embodiments of the invention. In one embodiment of the invention, the network (100) may connect to computing devices (102A-102F) that may be housed in racks (104A-104C). The network (100) may be organized hierarchically. For example, a leaf tier (112) may include leaf network devices (108A-108C), and a spine tier (116) may include spine network devices (114A-114N)” – See [0017]; See also Fig. 1; The network is a two layer leaf-spine network comprising spine nodes 114A-114N which are in communication with leaf nodes 108A-108C).

Claim 16 is rejected based on reasoning similar to Claim 11.

Claim 20 is rejected based on reasoning similar to Claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gattani (US 2016/0352619) in view of Song et al. (US 2017/0032011).

Regarding Claim 1, Gattani teaches a system comprising:
a network topology comprising a spine node and a plurality of leaf nodes (“In one or more embodiments of the invention, the leaf network devices (108A-108C) are organized in the leaf tier (112). The leaf tier (112) forms an access layer with connections to the computing devices (102A-102F), and connections to the spine network devices (114A-114N) in the spine tier (116)” – See [0020]; See also Fig. 1),
and a prefix table comprising:
a listing of networking prefixes in the network topology (“set of routes for all known destination IP prefixes may immediately be written to the FIB” – See [0068]; “The method includes writing a route for a destination IP prefix to the forwarding information base (FIB), and after writing the route, obtaining a set of routes and writing the set of routes to a routing information base (RIB)” – See [0002]; A set of routes including destination IP prefixes is stored in a routing information base (RIB));
“The instructions further enable the network device to identify, in the RIB, a set of ECMP routes from the plurality of routes for the destination IP prefix” – See [0003]; The RIB also includes a set of ECMP routes (ECMP group) associated with each prefix); and
Gattani does not explicitly teach that the prefix table is stored in a spine node.
However, Song teaches a RIB/prefix table being stored in a spine node (“Spine nodes 20 can also be provided with endpoint synchronization protocol 22, for learning routing information of endpoints 40 and populating endpoint repositories 25. Endpoint repositories 25 can be provided in spine nodes 20, and may be stored in the form of one or more databases, files, caches, or any other suitable storage structure, or any suitable combination thereof. In at least one embodiment, endpoint repositories 25 can each be configured as partially replicated routing information bases (RIBs) for network 10” – See [0042]).
Although Gattani discloses each destination/endpoint having an associated prefix, Gattani does not explicitly teach that at least one of the plurality of leaf nodes is associated with one or more networking prefixes and the prefix table comprises an indication of at least one leaf node of the plurality of leaf nodes associated with each of the networking prefixes in the network topology.
Song further teaches that at least one of the plurality of leaf nodes is associated with one or more endpoints and a RIB comprising an indication of at least one leaf node of the plurality of leaf nodes associated with each of the endpoints in the network topology (“A RIB can contain routing information for endpoints in network 10. In particular, routing information for an endpoint indicates which leaf node the endpoint is behind” – See [0042]; The RIB indicates a leaf node associated with each endpoint/destination device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattani such that the RIB/prefix table is stored in a spine node, and to further include an indication of at least one leaf node of the plurality of leaf nodes associated with each 

Regarding Claim 3, Gattani in view of Song teaches the system of Claim 1.  As shown above with respect to Claim 1, Gattani teaches that the RIB/prefix table includes the listing of the networking prefixes in the network topology and an indication of an ECMP group associated with each of the networking prefixes in the network topology.
Gattani does not teach that the plurality of leaf nodes comprise a RIB/prefix table.
However, Song further teaches that the plurality of leaf nodes comprise a RIB/prefix table (“A local endpoint repository, which is also referred to as a routing information base ( RIB), of a leaf node may only include mapping information of learned endpoints behind that leaf node. A leaf node RIB can learn mapping information for each endpoint in the network and the address of the leaf node (or tunnel endpoint) that the endpoint sits behind” – See [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattani such that the plurality of leaf nodes comprise a RIB/prefix table for the same reasons as those given with respect to Claim 1.

Regarding Claim 4, Gattani in view of Song teaches the system of Claim 1.  Gattani further teaches that each of the plurality of leaf nodes is associated with at least one ECMP group (“Assuming that the data center network (100) in the example shown in FIG. 1 includes 32 spine network devices (114A-114N) and that leaf network device A (108A) is directly connected to each of the 32 spine network devices, 32 redundant paths exist between the leaf network device (108A) and the border leaf network device (110). Embodiments of the invention may be used to efficiently create an ECMP group that includes the 32 paths” – See [0030]; The leaf nodes are associated with an ECMP group).

Regarding Claim 5, Gattani in view of Song teaches the system of Claim 1.  Gattani further teaches that one or more ECMP groups are located on the spine node (“Assuming that the data center network (100) in the example shown in FIG. 1 includes 32 spine network devices (114A-114N) and that leaf network device A (108A) is directly connected to each of the 32 spine network devices, 32 redundant paths exist between the leaf network device (108A) and the border leaf network device (110). Embodiments of the invention may be used to efficiently create an ECMP group that includes the 32 paths” – See [0030]; An ECMP group is located on the spine network devices).

Regarding Claim 6, Gattani in view of Song teaches the system of Claim 1.  Gattani further teaches that a single ECMP group is on the spine node and the single ECMP group points to two or more leaf nodes of the plurality of leaf nodes (“Assuming that the data center network (100) in the example shown in FIG. 1 includes 32 spine network devices (114A-114N) and that leaf network device A (108A) is directly connected to each of the 32 spine network devices, 32 redundant paths exist between the leaf network device (108A) and the border leaf network device (110). Embodiments of the invention may be used to efficiently create an ECMP group that includes the 32 paths” – See [0030]; An ECMP group is on the spine network device and the ECMP group includes two leaf nodes (e.g., leaf device 108A and 110)).

Regarding Claim 7, Gattani in view of Song teaches the system of Claim 1.  Gattani further teaches that the networking prefixes are Internet Protocol (IP) address prefixes (“destination IP prefix-specific ECMP groups of routes” – See [0052]).

Regarding Claim 8, Gattani in view of Song teaches the system of Claim 1.  Song further teaches that the spine node is a router and at least one of the plurality of leaf nodes is a consumer electronics “Spine nodes 20 and leaf nodes 30 are virtual or physical switches or other network elements that include switching functions and that facilitate electronic communication in a given network. As used herein, the term `network element` is meant to encompass routers, switches, wireless access points (WAPs), gateways, bridges, loadbalancers, appliances, firewalls, servers, processors, modules, or any other suitable device, component, element, proprietary appliance, or object operable to exchange information in a network environment” – See [0029]; The spine and leaf nodes may include routers as well as consumer devices such as WAPs and appliances).

Regarding Claim 9, Gattani in view of Song teaches the system of Claim 1.  Gattani further teaches that the network topology comprises a plurality of spine nodes and each of the plurality of spine nodes is in communication with each of the plurality of leaf nodes (“FIG. 1 shows a network that includes network devices in accordance with one or more embodiments of the invention. In one embodiment of the invention, the network (100) may connect to computing devices (102A-102F) that may be housed in racks (104A-104C). The network (100) may be organized hierarchically. For example, a leaf tier (112) may include leaf network devices (108A-108C), and a spine tier (116) may include spine network devices (114A-114N)” – See [0017]; See also Fig. 1; The network comprises spine nodes 114A-114N which are in communication with leaf nodes 108A-108C).

Regarding Claim 14, Gattani teaches the one or more processors of Claim 11.  Gattani teaches that the instructions further comprise storing the prefix table, comprising:
an indication of one or more networking prefixes associated with each of the plurality of leaf nodes (“set of routes for all known destination IP prefixes may immediately be written to the FIB” – See [0068]; “The method includes writing a route for a destination IP prefix to the forwarding information base (FIB), and after writing the route, obtaining a set of routes and writing the set of routes to a routing information base (RIB)” – See [0002]; A set of routes including destination IP prefixes is stored in a routing information base (RIB)); and
an indication of one or more ECMP groups associated with each of the plurality of leaf nodes (“The instructions further enable the network device to identify, in the RIB, a set of ECMP routes from the plurality of routes for the destination IP prefix” – See [0003]; The RIB also includes a set of ECMP routes (ECMP group) associated with each prefix).
Gattani does not explicitly teach that the RIB/prefix table comprises an indication of a plurality of leaf nodes in a leaf-spine network topology.
However, Song teaches an RIB comprising an indication of a plurality of leaf nodes in a leaf-spine network topology (“A RIB can contain routing information for endpoints in network 10. In particular, routing information for an endpoint indicates which leaf node the endpoint is behind” – See [0042]; The RIB indicates a leaf node associated with each endpoint/destination device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattani such that the prefix table comprises an indication of a plurality of leaf nodes in a leaf-spine network topology for the same reasons as those given with respect to Claim 1.

Claim 19 is rejected based on reasoning similar to Claim 14.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gattani (US 2016/0352619) in view of Song et al. (US 2017/0032011) and further in view of Kulkarni et al. (US 2019/0260670).


However, Kulkarni teaches that the spine node further comprises a label table indicating at least one ECMP group associated with the spine node and further indicating which of the plurality of leaf nodes is associated with the at least one ECMP group (“FIG. 2A is a block diagram of one embodiment of a network element 204 that manages ECMP routing. In one embodiment, the network element 304 can be a leaf, spine” – See [0046]; “FIG. 2B is a block diagram of one embodiment of an ECMP group table 212 for N ECMP groups 264A-N. In FIG. 2B, the ECMP group table 212 includes ECMP groups 264A-N. Each of the ECMP groups 264A-N includes slots for each of the next hops in this group. For example and in one embodiment, ECMP group 264A includes slots 260A-D and ECMP group 264N includes 262A-N. While in embodiment, each of the ECMP groups 264A and N includes four slots, in alternate embodiments, each of the ECMP groups 264A-N can be have more or less slots” – See [0054]; “if host 108A transmits a packet destined for host 108E, host 108A transmits this packet to the leaf network element coupled to host 108A, leaf network element 106A. The leaf network element 106A receives this packet and determines that the packet is to be transmitted to one of the spine network elements 104A-D, which transmits that packet to the leaf network element 106C. The leaf network element 106C then transmits the packet to the destination host 106E” – See [0035]; ECMP group table 212 (label table) is stored in network element 204, which may be a spine node.  For example, when transmitting a packet from host 108A to host 108E, the table in spine nodes 104A-D indicates leaf node 106B as the next hop for the ECMP group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattani such that the spine node further comprises a label table 

Regarding Claim 10, Gattani in view of Song teaches the system of Claim 1.  Gattani and Song do not explicitly teach that the spine node is configured to implement a routing policy comprising per-packet load balancing within an applicable ECMP group.
However, Kulkarni teaches that the spine node is configured to implement a routing policy comprising per-packet load balancing within an applicable ECMP group (“Because there can be multiple equal cost paths between pairs of leaf network elements 106A-C via the spine network elements, the network element 106A can use a multi-link group (e.g., equal-cost path ( ECMP), multiple link aggregation group (MLAG), link aggregation, or another type of multi-link group). In one embodiment, ECMP is a routing strategy where next-hop packet forwarding to a single destination can occur over multiple "best paths" which tie for top place in routing metric calculations. Many different routing protocols support ECMP (e.g., Open Shortest Path First (OSPF), Intermediate System to Intermediate System (ISIS), and Border Gateway Protocol (BGP)). ECMP can allow some load balancing for data packets being sent to the same destination, by transmitting some data packets through one next hop to that destination and other data packets via a different next hop. In one embodiment, the leaf network element 106A that uses ECMP makes ECMP decisions for various data packets of which next hop to use based on which traffic flow that data packet belongs to. For example and in one embodiment, for a packet destined to the host 108E, the leaf network element 106A can send the packet to any of the spine network elements 104A-D” – See [0036]; Per-packet load balancing for an ECMP group can occur via the spine nodes 104A-D such that some data packets are transmitted through one next hop and other data packets are transmitted via a different next hop).
.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gattani (US 2016/0352619) in view of Kulkarni et al. (US 2019/0260670).

Regarding Claim 12, Gattani teaches the one or more processors of Claim 11.  Gattani does not explicitly teach that the instructions further comprise load balancing the assigned ECMP group to identify an active leaf node within the assigned ECMP group.
However, Kulkarni teaches load balancing the assigned ECMP group to identify an active leaf node within the assigned ECMP group (“Because there can be multiple equal cost paths between pairs of leaf network elements 106A-C via the spine network elements, the network element 106A can use a multi-link group (e.g., equal-cost path (ECMP), multiple link aggregation group (MLAG), link aggregation, or another type of multi-link group). In one embodiment, ECMP is a routing strategy where next-hop packet forwarding to a single destination can occur over multiple "best paths" which tie for top place in routing metric calculations. Many different routing protocols support ECMP (e.g., Open Shortest Path First (OSPF), Intermediate System to Intermediate System (ISIS), and Border Gateway Protocol (BGP)). ECMP can allow some load balancing for data packets being sent to the same destination, by transmitting some data packets through one next hop to that destination and other data packets via a different next hop. In one embodiment, the leaf network element 106A that uses ECMP makes ECMP decisions for various data packets of which next hop to use based on which traffic flow that data packet belongs to. For example and in one embodiment, for a packet destined to the host 108E, the leaf network element 106A can send the packet to any of the spine network elements 104A-D” – See [0036]; “because there are multiple different spine network elements 104A-D the leaf network element 106A can use to transport the packet to the destination leaf network element 106C and host 108E, the leaf network element 106A uses a link selection mechanism to select which one of the links in the multi-link group to the spine network elements 104A-D to transport this packet” – See [0037]; A destination leaf node is identified in the ECMP group and packets are load balanced through network elements 104A-D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni such that the instructions further comprise load balancing the assigned ECMP group to identify an active leaf node within the assigned ECMP group.  Motivation for doing so would be to ensure that endpoints are fairly balanced (See Kulkarni, [0048]).

Claim 17 is rejected based on reasoning similar to Claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478